DETAILED ACTION
This final office action is in response to claims 1-15 filed on 07/20/2022 for examination. Claims 1-15 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed July 20, 2022 has been entered. Claims 1-15 remain pending in the application. The claims have been amended. Applicant’s remarks and amendments to the claims are directed to the rejection under 35 U.S.C. 102 previously set forth in the Final Office Action mailed April 20, 2022. Claims 1-15 have been amended and have necessitated a new ground(s) of rejection in this Office Action. Further, Applicant’s arguments regarding the independent claims have been fully considered but are not persuasive to differentiate over the prior art. 
Particularly, Applicant opines that Tagashira et al. (US20130138966) does not disclose the limitations of claim 1 as amended. Remarks, pgs. 6-9. However, Applicant is directed to 35 U.S.C. 102 hereinbelow as disclosing all of the limitations of the amended independent claims. Examiner particularly emphasizes Tagashira at [0081-084], wherein final examination data is produced for verification, and hashes are sequentially performed starting with intermediate data B to produce further intermediate data following intermediate data B, then hashed again to produce final examination data. This hashing of B[Wingdings font/0xE0]Final Value is performed in parallel to that of Initial Value[Wingdings font/0xE0]A and/or A[Wingdings font/0xE0]B (i.e., there are at least 2 hash chains being performed simultaneously). Examiner notes [0011] and [0036] teach wherein each segment is, e.g., 512 bits in length. Applicant is further directed to [0064-066] disclosing wherein when two parallel processors are present, an exemplary six segments are divided to use the 3rd of 6 intermediate/examination data of the chain <i.e., half the overall chain/becomes a first chain> and then the final examination data <i.e., other half of the overall chain/the second chain> in the different processors. In other words, the intermediate node value is selected such that the first hash chain and the second hash chain are equal in size. Id. The chains are verified in parallel. See, e.g., [0081-084].
In view of the foregoing, and hereinbelow with regards to 35 U.S.C. 102, Applicant’s arguments regarding the independent claims have been fully considered but are not persuasive to differentiate over the prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 10-11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tagashira (US20130138966, Hereinafter “Tagashira”).
Regarding claim 1, Tagashira teaches an apparatus, comprising: 
a computer readable memory ([0028] – computer readable memory) to store a public key associated with a signing device ([0005] – public key stored for confirmation of device’s electronic signature); 
communication logic to receive, from the signing device, a signature chunk which is a component of a signature generated by a hash-based signature algorithm ([0005] – a signature is received from a signing device, wherein a receiving system decrypts the signature data using a public key and compares the decryption result with a calculated hash value based on signature target data; [0008-010] – the signature verification data may be split into fragmented data and separately verified <i.e., split into chunks that are a component of an improved signature>; [0037] – examination data is standard digital signature data; [0039] – verification data <i.e., the improved signature, used to verify integrity, see [0050]> includes the examination data <i.e., standard digital signature data> and also includes further intermediate data; [0040] and [0043] – verification system receives the verification data <i.e., which includes the examination data/signature data>), and at least a first intermediate node value associated with the signature chunk (fig. 11 and [0039] – examination data <i.e., standard signature data, see [0037]> and intermediate data/offset <i.e., intermediate node values> produced as verification data to be output; [0040] and [0043] – verification system receives the verification data; [0046] and [0050] – intermediate data/offset <i.e., intermediate node values> are included to be verified in parallel to the examination data to determine integrity <i.e., intermediate node values are associated with the signature chunk>), the intermediate node value comprising an intermediate value of a sequence of hash operations and the signature ([0036] and [0039] – Hashes are sequentially performed using a previous hash output M as input for computation of an output M+1 for N iterations <i.e., a sequence of hashes is performed> to produce a digital signature. Verification target data comprises a intermediate hash value in the sequential chain of hashes and an offset value indicating the number of hashes performed <i.e., the intermediate data/offset comprises an intermediate value of a sequence of hashes>; [0037] – the sequence of hashes (which the intermediate data/offset is a value of) results in the digital signature <i.e., the intermediate data/offset comprises an intermediate value of the signature>); 
verification logic (see [0041]) to: 
execute a first hash chain beginning with the signature chunk to produce at least a first computed intermediate node value (Fig. 11-12 and [0081-084] – intermediate data/offset is produced for verification at, e.g., intermediate data A, wherein hashes are sequentially performed from initial data to produce intermediate data A <i.e., the hashed are chained, e.g., hash initial value of fig. 11 is hashed to produce intermediate data 1, then hashed again to produce intermediate data 2>); 
execute a second hash chain beginning with the at least one intermediate node value associated with the signature chunk to produce a first computed final node value (Fig. 5 and [0045-046] – intermediate data/offset is an initial value used to produce the next verification information <i.e., second chain begins on intermediate node>; Fig. 11-12 and [0081-084] – final examination data is produced for verification, wherein hashes are sequentially performed starting with intermediate data B to produce further intermediate data following intermediate data B, then hashed again to produce final examination data. This hashing of B[Wingdings font/0xE0]Final Value is performed in parallel to that of Initial Value[Wingdings font/0xE0]A and/or A[Wingdings font/0xE0]B <i.e., there are at least 2 hash chains being performed simultaneously>), wherein the intermediate node value is selected such that the first hash chain and the second hash chain are equal in size ([0081-084] – final examination data is produced for verification, wherein hashes are sequentially performed starting with intermediate data B to produce further intermediate data following intermediate data B, then hashed again to produce final examination data. This hashing of B[Wingdings font/0xE0]Final Value is performed in parallel to that of Initial Value[Wingdings font/0xE0]A and/or A[Wingdings font/0xE0]B <i.e., there are at least 2 hash chains being performed simultaneously>; [0064-066] – when two parallel processors are present, the exemplary six segments are divided to use the 3rd of 6 intermediate data <i.e., half the overall chain/a first chain> and then the final examination data <i.e., other half of the overall chain/the second chain> and the verification is performed); and 
use the first computed intermediate node value and the first computed final computed node value to validate the signature generated by the hash-based signature algorithm (Figs. 10A, 10B, and [0070] – computed intermediate data <i.e., intermediate node value, see fig. 12’s intermediate data A and B> and computed examination data <i.e., final node value, see fig. 12’s examination data> are compared and matched to determine if the signature verification is successful).  

Regarding claim 5, Tagashira teaches the apparatus of claim 1, the verifier logic to: compare the first computed intermediate node value with the first intermediate node value received from the signing device (Figs. 10A, 10B, and [0070] – computed intermediate data <i.e., intermediate node value, see fig. 12’s intermediate data A and B> and computed examination data <i.e., final node value, see fig. 12’s examination data> are compared and matched to determine if the signature verification was a success); and compare the first computed final node value with a portion of the public key for the signing device ([0005] public key is used to decrypt the signature in comparison of hash results/signature <i.e., public key used>; Figs. 10A, 10B, and [0070] – computed examination data <i.e., final node value, see fig. 12’s examination data> compared to determine if signature verification is successful).  

Regarding claim 6, Tagashira teaches a computer-implemented method, comprising: storing a public key associated with a signing device in a computer-readable medium ([0005] – public key stored for confirmation of device’s electronic signature; [0028] – computer readable memory); 
receiving, from the signing device, a signature chunk which is a component of a signature generated by a hash-based signature algorithm ([0005] – a signature is received from a signing device, wherein a receiving system decrypts the signature data using a public key and compares the decryption result with a calculated hash value based on signature target data; [0008-010] – the signature verification data may be split into fragmented data and separately verified <i.e., split into chunks that are a component of an expanded signature>; [0037] – examination data is standard digital signature data; [0039] – verification data includes the examination data <i.e., standard digital signature data> and also includes further intermediate data; [0040] and [0043] – verification system receives the verification data <i.e., which includes the examination data/signature chunk>), and at least a first intermediate node value associated with the signature chunk ([0005] – a signature is received from a signing device, wherein a receiving system decrypts the signature data using a public key and compares the decryption result with a calculated hash value based on signature target data; [0008-010] – the signature verification data may be split into fragmented data and separately verified <i.e., split into chunks that are a component of an expanded signature>; [0037] – examination data is standard digital signature data; [0039] – verification data includes the examination data <i.e., standard digital signature data> and also includes further intermediate data; [0040] and [0043] – verification system receives the verification data <i.e., which includes the examination data/signature chunk>), the intermediate node value comprising an intermediate value of a sequence of hash operations and the signature ([0036] and [0039] – Hashes are sequentially performed using a previous hash output M as input for computation of an output M+1 for N iterations <i.e., a sequence of hashes is performed> to produce a digital signature. Verification target data comprises a intermediate hash value in the sequential chain of hashes and an offset value indicating the number of hashes performed <i.e., the intermediate data/offset comprises an intermediate value of a sequence of hashes>; [0037] – the sequence of hashes (which the intermediate data/offset is a value of) results in the digital signature <i.e., the intermediate data/offset comprises an intermediate value of the signature>); 
executing a first hash chain beginning with the signature chunk to produce at least a first computed intermediate node value (Fig. 11-12 and [0081-084] – intermediate data/offset is produced for verification at, e.g., intermediate data A, wherein hashes are sequentially performed from initial data to produce intermediate data A <i.e., the hashed are chained, e.g., hash initial value of fig. 11 is hashed to produce intermediate data 1, then hashed again to produce intermediate data 2>); 
executing a second hash chain beginning with the at least one intermediate node value associated with the signature chunk to produce a first computed final node value  (Fig. 5 and [0045-046] – intermediate data/offset is an initial value used to produce the next verification information <i.e., second chain begins on intermediate node>; Fig. 11-12 and [0081-084] – final examination data is produced for verification, wherein hashes are sequentially performed starting with intermediate data B to produce further intermediate data following intermediate data B, then hashed again to produce final examination data. This hashing of B[Wingdings font/0xE0]Final Value is performed in parallel to that of Initial Value[Wingdings font/0xE0]A and/or A[Wingdings font/0xE0]B <i.e., there are at least 2 hash chains being performed simultaneously>), wherein the intermediate node value is selected such that the first hash chain and the second hash chain are equal in size ([0081-084] – final examination data is produced for verification, wherein hashes are sequentially performed starting with intermediate data B to produce further intermediate data following intermediate data B, then hashed again to produce final examination data. This hashing of B[Wingdings font/0xE0]Final Value is performed in parallel to that of Initial Value[Wingdings font/0xE0]A and/or A[Wingdings font/0xE0]B <i.e., there are at least 2 hash chains being performed simultaneously>; [0064-066] – when two parallel processors are present, the exemplary six segments are divided to use the 3rd of 6 intermediate data <i.e., half the overall chain/a first chain> and then the final examination data <i.e., other half of the overall chain/the second chain> and the verification is performed); and 
using the first computed intermediate node value and the first computed final computed node value to validate the signature generated by the hash-based signature algorithm (Figs. 10A, 10B, and [0070] – computed intermediate data <i.e., intermediate node value, see fig. 12’s intermediate data A and B> and computed examination data <i.e., final node value, see fig. 12’s examination data> are compared and matched to determine if the signature verification is successful).  

Regarding claim 10, Tagashira teaches the method of claim 6, further comprising: comparing the first computed intermediate node value with the first intermediate node value received from the signing device (Figs. 10A, 10B, and [0070] – computed intermediate data <i.e., intermediate node value, see fig. 12’s intermediate data A and B> and computed examination data <i.e., final node value, see fig. 12’s examination data> are compared and matched to determine if the signature verification was a success); and comparing the first computed final node value with a portion of the public key for the signing device ([0005] public key is used to decrypt the signature in comparison of hash results/signature <i.e., public key used>; Figs. 10A, 10B, and [0070] – computed examination data <i.e., final node value, see fig. 12’s examination data> compared to determine if signature verification is successful).  

Regarding claim 11, Tagashira teaches a non-transitory computer-readable medium comprising instructions which, when executed by a processor, configure the processor to perform operations ([0028] – processors perform stored programs), comprising: 
storing a public key associated with a signing device in a computer-readable medium ([0005] – public key stored for confirmation of device’s electronic signature); 
receiving, from the signing device, a signature chunk which is a component of a signature generated by a hash-based signature algorithm ([0005] – a signature is received from a signing device, wherein a receiving system decrypts the signature data using a public key and compares the decryption result with a calculated hash value based on signature target data; [0008-010] – the signature verification data may be split into fragmented data and separately verified <i.e., split into chunks that are a component of an expanded signature>; [0037] – examination data is standard digital signature data; [0039] – verification data includes the examination data <i.e., standard digital signature data> and also includes further intermediate data; [0040] and [0043] – verification system receives the verification data <i.e., which includes the examination data/signature chunk>), and at least a first intermediate node value associated with the signature chunk (fig. 11 and [0039] – examination data <i.e., standard signature data, see [0037]> and intermediate data/offset <i.e., intermediate node values> produced as verification data to be output; [0040] and [0043] – verification system receives the verification data; [0046] and [0050] – intermediate data/offset <i.e., intermediate node values> are included to be verified in parallel to the examination data to determine integrity <i.e., intermediate node values are associated with the signature chunk>), the intermediate node value comprising an intermediate value of a sequence of hash operations and the signature ([0036] and [0039] – Hashes are sequentially performed using a previous hash output M as input for computation of an output M+1 for N iterations <i.e., a sequence of hashes is performed> to produce a digital signature. Verification target data comprises a intermediate hash value in the sequential chain of hashes and an offset value indicating the number of hashes performed <i.e., the intermediate data/offset comprises an intermediate value of a sequence of hashes>; [0037] – the sequence of hashes (which the intermediate data/offset is a value of) results in the digital signature <i.e., the intermediate data/offset comprises an intermediate value of the signature>); 
executing a first hash chain beginning with the signature chunk to produce at least a first computed intermediate node value (Fig. 11-12 and [0081-084] – intermediate data/offset is produced for verification at, e.g., intermediate data A, wherein hashes are sequentially performed from initial data to produce intermediate data A <i.e., the hashed are chained, e.g., hash initial value of fig. 11 is hashed to produce intermediate data 1, then hashed again to produce intermediate data 2>); 
executing a second hash chain beginning with the at least one intermediate node value associated with the signature chunk to produce a first computed final node value (Fig. 5 and [0045-046] – intermediate data/offset is an initial value used to produce the next verification information <i.e., second chain begins on intermediate node>; Fig. 11-12 and [0081-084] – final examination data is produced for verification, wherein hashes are sequentially performed starting with intermediate data B to produce further intermediate data following intermediate data B, then hashed again to produce final examination data. This hashing of B[Wingdings font/0xE0]Final Value is performed in parallel to that of Initial Value[Wingdings font/0xE0]A and/or A[Wingdings font/0xE0]B <i.e., there are at least 2 hash chains being performed simultaneously>), wherein the intermediate node value is selected such that the first hash chain and the second hash chain are equal in size ([0081-084] – final examination data is produced for verification, wherein hashes are sequentially performed starting with intermediate data B to produce further intermediate data following intermediate data B, then hashed again to produce final examination data. This hashing of B[Wingdings font/0xE0]Final Value is performed in parallel to that of Initial Value[Wingdings font/0xE0]A and/or A[Wingdings font/0xE0]B <i.e., there are at least 2 hash chains being performed simultaneously>; [0064-066] – when two parallel processors are present, the exemplary six segments are divided to use the 3rd of 6 intermediate data <i.e., half the overall chain/a first chain> and then the final examination data <i.e., other half of the overall chain/the second chain> and the verification is performed); and 
using the first computed intermediate node value and the first computed final computed node value to validate the signature generated by the hash-based signature algorithm (Figs. 10A, 10B, and [0070] – computed intermediate data <i.e., intermediate node value, see fig. 12’s intermediate data A and B> and computed examination data <i.e., final node value, see fig. 12’s examination data> are compared and matched to determine if the signature verification is successful).

Regarding claim 15, Tagashira teaches the non-transitory computer-readable medium of claim 18, further comprising instructions which, when executed by the processor, configure the processor to perform operations ([0028] – processors perform stored programs), comprising: AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 5comparing the first computed intermediate node value with the first intermediate node value received from the signing device (Figs. 10A, 10B, and [0070] – computed intermediate data <i.e., intermediate node value, see fig. 12’s intermediate data A and B> and computed examination data <i.e., final node value, see fig. 12’s examination data> are compared and matched to determine if the signature verification was a success); and comparing the first computed final node value with a portion of the public key for the signing device ([0005] public key is used to decrypt the signature in comparison of hash results/signature <i.e., public key used>; Figs. 10A, 10B, and [0070] – computed examination data <i.e., final node value, see fig. 12’s examination data> compared to determine if signature verification is successful).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 7-8, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagashira in view of Aumasson et al. (NPL: “SPHINCS+, Submission to the NIST post-quantum project”, March 2019, hereinafter “Aumasson”).
Regarding claim 2, Tagashira teaches the apparatus of claim 1. Tagashira appears to fail to teach wherein the hash-based signature algorithm comprises at least one of a Winterniz One Time Signature (WOTS) algorithm or a WOTS+ algorithm that invokes a secure hash algorithm (SHA) hash function.  
However, Aumasson teaches a post-quantum signature algorithm using hash chains (see pg. 5, § 1 and pgs. 13-14, § 3-3.2), wherein the hash-based signature algorithm comprises at least one of a Winterniz One Time Signature (WOTS) algorithm or a WOTS+ algorithm that invokes a secure hash algorithm (SHA) hash function (pg. 13-14, § 3-3.2 – WOTS algorithm used invoking the hash). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Tagashira with the teachings of Aumasson, wherein the hash-based signature algorithm comprises at least one of a Winterniz One Time Signature (WOTS) algorithm or a WOTS+ algorithm that invokes a secure hash algorithm (SHA) hash function, to improve the security and efficiency of hash chaining in a post-quantum signature environment (see, e.g., Tagashira at [0109] with Aumasson at pg. 5, § 1 and pgs. 13-14, § 3-3.2).

Regarding claim 3, the combination of Tagashira and Aumasson teach the apparatus of claim 2, wherein the secure hash algorithm (SHA) has function comprises at least one of a SHA2-256, a SHA2-512, a SHA3-128, or a SHA3-256 hash function (Aumasson at pg. 9, §2.7 – SHA2-256 may be utilized for hashing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Tagashira and Aumasson with the teachings of Aumasson, wherein the secure hash algorithm (SHA) has function comprises at least one of a SHA2-256, a SHA2-512, a SHA3-128, or a SHA3-256 hash function, to improve the security and efficiency of hash chaining in a post-quantum signature environment (see, e.g., Tagashira at [0109] with Aumasson at pg. 5, § 1 and pgs. 13-14, § 3-3.2).

Regarding claim 7, Tagashira teaches the method of claim 6. Tagashira appears to fail to teach wherein the hash-based signature algorithm comprises at least one of a Winterniz One Time Signature (WOTS) algorithm or a WOTS+ algorithm that invokes a secure hash algorithm (SHA) hash function.  
However, Aumasson teaches a post-quantum signature algorithm using hash chains (see pg. 5, § 1 and pgs. 13-14, § 3-3.2), wherein the hash-based signature algorithm comprises at least one of a Winterniz One Time Signature (WOTS) algorithm or a WOTS+ algorithm that invokes a secure hash algorithm (SHA) hash function (pg. 13-14, § 3-3.2 – WOTS algorithm used invoking the hash). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Tagashira with the teachings of Aumasson, wherein the hash-based signature algorithm comprises at least one of a Winterniz One Time Signature (WOTS) algorithm or a WOTS+ algorithm that invokes a secure hash algorithm (SHA) hash function, to improve the security and efficiency of hash chaining in a post-quantum signature environment (see, e.g., Tagashira at [0109] with Aumasson at pg. 5, § 1 and pgs. 13-14, § 3-3.2).
  
Regarding claim 8, the combination of Tagashira and Aumasson teach the method of claim 6, wherein the secure hash algorithm (SHA) has function comprises at least one of a SHA2-256, a SHA2-512, a SHA3-128, or a SHA3-256 hash function (Aumasson at pg. 9, §2.7 – SHA2-256 may be utilized in the hashing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Tagashira and Aumasson with the teachings of Aumasson, wherein the secure hash algorithm (SHA) has function comprises at least one of a SHA2-256, a SHA2-512, a SHA3-128, or a SHA3-256 hash function, to improve the security and efficiency of hash chaining in a post-quantum signature environment (see, e.g., Tagashira at [0109] with Aumasson at pg. 5, § 1 and pgs. 13-14, § 3-3.2).

Regarding claim 12, Tagashira teaches the non-transitory computer-readable medium of claim 11. Tagashira appears to fail to teach wherein the hash-based signature algorithm comprises at least one of a Winterniz One Time Signature (WOTS) algorithm or a WOTS+ algorithm that invokes a secure hash algorithm (SHA) hash function.  
However, Aumasson teaches a post-quantum signature algorithm using hash chains (see pg. 5, § 1 and pgs. 13-14, § 3-3.2), wherein the hash-based signature algorithm comprises at least one of a Winterniz One Time Signature (WOTS) algorithm or a WOTS+ algorithm that invokes a secure hash algorithm (SHA) hash function (pg. 13-14, § 3-3.2 – WOTS algorithm used invoking the hash). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Tagashira with the teachings of Aumasson, wherein the hash-based signature algorithm comprises at least one of a Winterniz One Time Signature (WOTS) algorithm or a WOTS+ algorithm that invokes a secure hash algorithm (SHA) hash function, to improve the security and efficiency of hash chaining in a post-quantum signature environment (see, e.g., Tagashira at [0109] with Aumasson at pg. 5, § 1 and pgs. 13-14, § 3-3.2).

Regarding claim 13, the combination of Tagashira and Aumasson teach the non-transitory computer-readable medium of claim 12, wherein the secure hash algorithm (SHA) has function comprises at least one of a SHA2-256, a SHA2-512, a SHA3-128, or a SHA3-256 hash function (Aumasson at pg. 9, §2.7 – SHA2-256 may be utilized in the hashing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Tagashira and Aumasson with the teachings of Aumasson, wherein the secure hash algorithm (SHA) has function comprises at least one of a SHA2-256, a SHA2-512, a SHA3-128, or a SHA3-256 hash function, to improve the security and efficiency of hash chaining in a post-quantum signature environment (see, e.g., Tagashira at [0109] with Aumasson at pg. 5, § 1 and pgs. 13-14, § 3-3.2).

Claim 4, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagashira in view of Huelsing et al. (NPL: “XMSS: Extended Hash-Based Signatures”, July 2017, hereinafter “Huelsing”).
Regarding claim 4, Tagashira teaches the apparatus of claim 1. Tagashira appears to fail to teach wherein the signature comprises a total of 67 signature components, each of which is 32 bytes in length.  
However, Huelsing teaches the base WOTS hash-chaining system (see, e.g., Huelsing abstract), wherein the signature comprises a total of 67 signature components, each of which is 32 bytes in length (pgs. 8-10, § 3.1.1-3.1.5 and pg. 15, § 4.1.8 – len is the number of n-byte string elements in a WOTS or WOTS+  signature; pg. 24, § 5.2-5.3 standard signature parameters are len = 67 <i.e., signature components> and n = 32 <i.e., 32 bytes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Tagashira with the teachings of Huelsing, wherein the signature comprises a total of 67 signature components, each of which is 32 bytes in length, to improve the security and efficiency of hash chaining in a post-quantum signature environment while conforming to the WOTS architecture (see, e.g., Tagashira at [0109] with Huelsing at pg. 1, abstract and pg. 3, § 1).

Regarding claim 9, Tagashira teaches the method of claim 6. Tagashira appears to fail to teach wherein the signature comprises a total of 67 signature components, each of which is 32 bytes in length.  
However, Huelsing teaches the base WOTS hash-chaining system (see, e.g., Huelsing abstract), wherein the signature comprises a total of 67 signature components, each of which is 32 bytes in length (pgs. 8-10, § 3.1.1-3.1.5 and pg. 15, § 4.1.8 – len is the number of n-byte string elements in a WOTS or WOTS+  signature; pg. 24, § 5.2-5.3 standard signature parameters are len = 67 <i.e., signature components> and n = 32 <i.e., 32 bytes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Tagashira with the teachings of Huelsing, wherein the signature comprises a total of 67 signature components, each of which is 32 bytes in length, to improve the security and efficiency of hash chaining in a post-quantum signature environment while conforming to the WOTS architecture (see, e.g., Tagashira at [0109] with Huelsing at pg. 1, abstract and pg. 3, § 1). 

Regarding claim 14, Tagashira teaches the non-transitory computer-readable medium of claim 11. Tagashira appears to fail to teach wherein the signature comprises a total of 67 signature components, each of which is 32 bytes in length.  
However, Huelsing teaches the base WOTS hash-chaining system (see, e.g., Huelsing abstract), wherein the signature comprises a total of 67 signature components, each of which is 32 bytes in length (pgs. 8-10, § 3.1.1-3.1.5 and pg. 15, § 4.1.8 – len is the number of n-byte string elements in a WOTS or WOTS+  signature; pg. 24, § 5.2-5.3 standard signature parameters are len = 67 <i.e., signature components> and n = 32 <i.e., 32 bytes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Tagashira with the teachings of Huelsing, wherein the signature comprises a total of 67 signature components, each of which is 32 bytes in length, to improve the security and efficiency of hash chaining in a post-quantum signature environment while conforming to the WOTS architecture (see, e.g., Tagashira at [0109] with Huelsing at pg. 1, abstract and pg. 3, § 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hall et al. (NPL: “Parallelizable Authentication Trees”, 2002) teaches a system for parallelizing hashing operations to speed up cryptographic authentication (see, e.g., abstract, § 1 Introduction).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438